             Case 2:20-cv-00327-BJR Document 12 Filed 06/08/20 Page 1 of 2



 1
                                                                 HON. BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                            THE UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8 PROVIDER, INC., a Washington corporation                IN ADMIRALTY

 9                                 Plaintiff,              Case No. 2:20-cv-00327-BJR
            v.
10                                                         ORDER GRANTING MOTION FOR
   NORTHWEST INSTRUMENT, a company                         DEFAULT JUDGMENT
11 doing business in Washington

12                                 Defendant.

13
            Plaintiff Provider, Inc. moves for entry of default judgment against Defendant
14
     Northwest Instrument. The Clerk of the Court has entered Defendant’s default by reason of its
15
     failure to answer Plaintiff’s complaint. Dkt. No. 9. By failing to answer Plaintiff’s complaint,
16
     Defendant has admitted the material factual allegations set forth in Plaintiff’s complaint.
17
            Plaintiff’s complaint seeks a judicial declaration that Defendant’s notice of claim of
18
     lien of April 28, 1982, recorded in PM 36/274 of United States Coast Guard records, does not
19
     constitute a lien upon the vessel PROVIDER, Official No. 549574 and that the lien is
20
     discharged in accordance with 46 U.S.C. § 31343(c)(2). These matters have been established
21
     by default.
22

23

24
             Case 2:20-cv-00327-BJR Document 12 Filed 06/08/20 Page 2 of 2



 1          Given the age of the mortgage and Defendant’s failure to contest Plaintiff’s contention

 2   that Defendant has no claim of lien upon the PROVIDER, the Motion for Entry of Default

 3   Judgment is GRANTED.

 4          The Clerk of the Court shall enter judgment declaring that Defendant’s April 28, 1982,
 5   notice of claim of lien, recorded in PM 36/274 of United States Coast Guard records, does not
 6
     constitute a marine lien pursuant to 46 U.S.C. § 31343(c)(2) upon the PROVIDER, Official No.
 7
     549574 and that the claimed lien is discharged.
 8
            SO ORDERED.
 9
            Dated this 8th day of June, 2020.
10

11                                               Barbara J. Rothstein
                                                 U.S. District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24
